Bigelow, J.
The first objection relied on by the defendant is, that he is not liable in this action because, at the time the articles in question were furnished to him, he had his home with his mother, who made suitable provision for his maintenance. But We think this question is not open upon this bill of exceptions. One of the important elements which always enters into an inquiry as to an infant’s liability for necessaries is, whether he had a parent or guardian able and willing to support him. If he had, then there can have been no necessity for the supplies furnished him, and his responsibility therefore must fail. But this is always a question of fact, and in the present case it was properly submitted to the jury, under the instruction from the court, which required them to find whether the articles furnished were necessary clothing for the defendant. This involved the inquiry of the mother’s ability and willingness to support her son. The defendant is, therefore, concluded on this point by the verdict of the jury.
The next objection urged by the defendant proceeds on a misconception of the ground of the plaintiffs’ action. The suit is not brought upon the order or draft of the defendant, which was accepted and paid by the plaintiffs. They do not *438seek to charge him as drawer of this order. The action is brought to recover money paid, laid out, and expended by the plaintiffs at the defendant’s request, for necessaries furnished to him. The order is introduced only as evidence of the request and of the amount furnished and paid for by the plaintiffs. The gist of the defendant’s liability in this action is the payment of money, by the plaintiffs, at his request, for necessaries. We suppose the rule to be well settled, that an infant is liable to an action at the suit of a person advancing money to a third party to pay for necessaries furnished to the infant, but that he is not liable for money supplied to him, to be by him expended, although it may actually be laid out for necessaries. The reason for this distinction is, that in the latter case the contract arises upon the lending, and that the law will not support contracts which are to depend for their validity upon a subsequent contingency. 20 Amer. Jur. 281 283; Macpherson on Inf. 506; Ellis v. Ellis, 5 Mod. 368 Earle v. Peale, 1 Salk. 387; 10 Mod. 67; Rearsley & Cuffer's Case, Godb. 219. So, too, it has been held that if one who is surety on a note given by an infant for necessaries, pays the money, the infant is liable to him in an action for reimbursement. Conn v. Coburn, 7 N. Hamp. 368. The present case seems very clearly to fall within the principle recognized and established in these decisions, by which an infant is held liable for money advanced to pay for necessaries furnished to him. The transaction between the parties was equivalent to an advancement by the plaintiffs to Brown & Co. to pay for the articles furnished by them to the defendant. The goods were, in fact, not sold by Brown & Co. to the defendant, on his credit, but they were delivered to him on the credit of the plaintiffs. Brown & Co. were, in a certain sense, the agents of the plaintiffs in supplying the defendant with the goods. The dealing between the parties was tantamount to an agreement between them, that Brown & Co. should furnish necessaries to the defendant for which the plaintiffs were to pay. It does not, therefore, come within the rule that money lent to an infant, to be expended by him in the purchase of necessaries, cannot be recovered. It is the payment, by the plaintiffs, of *439money to a third person, for necessaries supplied to the defendant, for which an action may well be maintained against him.
The objection to the testimony of Wrightington, one of the firm of Brown & Co., and to the introduction of the books of the firm in evidence, cannot be supported. It being necessary for the plaintiffs to show the character of the articles furnished by the defendant, this evidence was original and competent proof thereof. 1 Greenl. Ev. §§ 115, 116; Earle v. Reed, 10 Met. 387, 391. Rindge v. Breck, ante, 43.

Exceptions overruled.